                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jerry L. McGlone, II,

       Plaintiff,

               v.                                          Case No. 1:20cv006

Warren Correctional Institution, et al.,                   Judge Michael R. Barrett

       Defendants.

                                           ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 12, 2020 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981).    No objections to the Magistrate Judge=s R&R (Doc. 4) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

since plaintiff has failed to pay the $400.00 filing fee in this matter, it is ordered that this

case be dismissed.

       The Clerk of Court shall mail a copy of this Order instructing the Cashier of the

Southern Ohio Correctional Facility in Lucasville, Ohio to deduct, and forward to the

Clerk of Court, 20% of the preceding month 's income credited to plaintiff’s account

each time the amount in the account exceeds $10.00 until the full fee has been paid

without payments aggregating more than the amount of the full fee.

                                               1
      The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing

reasons an appeal of this Court's Order would not be taken in good faith.    See

McGore, 114 F.3d 601.

      IT IS SO ORDERED.


                                                 s/Michael R. Barrett
                                              Michael R. Barrett, Judge
                                              United States District Court




                                          2
